     Case 3:19-cv-03362-MCR-HTC Document 13 Filed 11/21/19 Page 1 of 1
                                                                             Page 1 of 1


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

WARD DEAN,

      Plaintiff,

v.                                                Case No. 3:19cv3362-MCR-HTC

UNITED STATES OF AMERICA,

     Defendant.
_____________________________/

                                     ORDER

      Defendants filed a motion to dismiss on November 15, 2019. ECF Doc. 12.

Pursuant to Local Rule 7.1(e), Plaintiff shall have until November 29, 2019 to file

an opposition to the motion to dismiss if he intends to oppose the motion.

      DONE AND ORDERED this 21st day of November, 2019.

                                /s/ Hope Thai Cannon
                                HOPE THAI CANNON
                                UNITED STATES MAGISTRATE JUDGE
